Title: To James Madison from Charles Jared Ingersoll, 26 February 1811
From: Ingersoll, Charles Jared
To: Madison, James


SirPhiladelphia 26 February 1811
Some weeks ago I took the liberty to trouble you with a pamphlet lately published, without communicating my name as the writer. But as this concealment will soon be no longer necessary, and I am very desirous of ascertaining your sentiments on the subject, I beg leave to make it known to you, that with a design, which I am confident ought to be approved, whatever imperfections may appear in the performance, I published the Jesuits Letters, in defence and vindication of this happy and great republic, against the detraction and insidious hostility of the nations of Europe, particularly France and England, the two with which it is our misfortune to be most intimately connected. As my object was patriotic, much minor matter was cast aside in the course of preparation for the press, in order that nothing might be published which would be objectionable as personal or political—so that the work, at best but a skeleton, came forth mutilated and imperfect. I presume however that enough remains to exhibit the moral intended—an epitome of the miseries and prejudices of France and England, their detestation of each other and coincidence in contempt jealousy, and hostility toward us, contrasted with a sketch of our prosperity, national character, resources and virtue, with a transient outline of our policy. Want of selfrespect, an unjust self appreciation has always struck me, since my return from Europe, as a defect in the American people—and tho I felt my own want of capacity and of time for the task, yet, as no one else seemed disposed to undertake it, I determined to make such an essay as might perhaps excite abler pens, and tend, however faintly, to shew our inestimable advantages.
Your approbation, not only as chief magistrate of the country, to which I am grateful and proud to belong, but likewise as a man of letters and extraordinary attainments in the provinces I have ventured to explore, would be one of the highest gratifications I could flatter myself with—and I presume, with much anxiety for the result, to ask your opinion. I remain with the greatest respect and consideration your most obedient servant
C. J. Ingersoll
